Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 18, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  159139(56)                                                                                            Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  ANNE M. WINTHROP,                                                                                    Megan K. Cavanagh,
                                                                                                                        Justices
            Plaintiff-Appellant,
                                                                    SC: 159139
  v                                                                 COA: 338773
                                                                    Oakland CC: 2016-151187-CK
  LAURA HINES DECK,
             Defendant-Appellee.
  ________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing her answer is GRANTED. The answer will be accepted as timely filed if
  submitted on or before April 16, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 18, 2019

                                                                               Clerk